DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/21/2022, with respect to independent claims, as amended, have been fully considered. 

Examiner’s Amendment
The following amendments are necessary to overcome 112 antecedent basis rejections.
Claim 1 (Currently amended) A method comprising: 
storing, in a first virtual storage device managed by a helper virtual machine, first data of one or more applications , the one or more applications executing in supported main site virtual machines on a main site physical system, the helper virtual machine executing on a helper physical system, the helper physical system physically separated from the main site physical system, the first data comprising respective virtual machine configuration files of the supported main site virtual machines and data the one or more applications reads from and writes to a virtual storage device managed by the supported main site virtual machines , wherein the helper virtual machine is a single helper virtual machine that supports the one or more applications; 
spawning, responsive to determining that a duplicate of the one or more applications should be activated on a physical recovery system, a compute instance in a hypervisor executing on the physical recovery system, the compute instance comprising a recovery virtual machine, the recovery virtual machine configured using the respective virtual machine configuration files of the  supported main site virtual machines; 
provisioning, in the compute instance, one or more respective duplicates of the one or more applications; 
reassociating the first data from the helper virtual machine to the provisioned one or more respective duplicate applications; 
activating the provisioned one or more respective duplicate applications, the activating causing the provisioned one or more respective duplicate applications to execute on the physical recovery system using the first data; and 
sending respective signals to the  supported main site virtual machines that the provisioned one or more respective duplicate applications are executing on the physical recovery system.

Claim 10 (Currently amended) A computer usable program product comprising one or more computer-readable storage media, and program instructions stored on at least one of the one or more computer-readable storage media, the stored program instructions comprising: 
program instructions to store, in a first virtual storage device managed by a helper virtual machine, first data of one or more applications,  the  one or more applications executing in supported main site virtual machines on a main site physical system, the helper virtual machine executing on a helper physical system, the helper physical system physically separated from the main site physical system, the first data comprising  respective virtual machine configuration files of the supported main site virtual machines and data the one or more applications reads from and writes to a virtual storage device managed by the supported main site virtual machines; 
program instructions to spawn, responsive to determining that a duplicate of the one or more applications should be activated on a physical recovery system, a compute instance in a hypervisor executing on the physical recovery system, the compute instance comprising a recovery virtual machine, the recovery virtual machine configured using the respective virtual machine configuration files of the  supported main site virtual machines, wherein the helper virtual machine is a single helper virtual machine that supports the one or more applications; 
program instructions to provision, in the compute instance, one or more respective duplicates of the one more applications; 
program instructions to re-associate the first data from the helper virtual machine to the provisioned one or more respective duplicate applications; 
program instructions to activate the provisioned one or more respective duplicate applications, the activating causing the provisioned one or more respective duplicate applications to execute on the physical recovery system using the first data; and 
sending respective signals to the  supported main site virtual machines that the provisioned one or more respective duplicate applications are executing on the physical recovery system.

Claim 20 (Currently amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to store, in a first virtual storage device managed by a helper virtual machine, first data of one or more applications, the one or more applications executing in supported main site virtual machines on a main site physical system, the helper virtual machine executing on a helper physical system, the helper physical system physically separated from the main site physical system, the first data comprising respective virtual machine configuration files of the supported main site virtual machines and data the one or more applications reads from and writes to a virtual storage device managed by the supported main site virtual machines, wherein the helper virtual machine is a single helper virtual machine that supports the one or more applications; 
program instructions to spawn, responsive to determining that a duplicate of the one or more applications should be activated on a physical recovery system, a compute instance in a hypervisor executing on the physical recovery system, the compute instance comprising a recovery virtual machine, the recovery virtual machine configured using the respective virtual machine configuration files of the  supported main site virtual machines; 
program instructions to provision, in the compute instance, one or more respective duplicates of the one or more applications; 
program instructions to re-associate the first data from the helper virtual machine to the provisioned one or more respective duplicate applications; 
program instructions to activate the provisioned one or more respective duplicate applications, the activating causing the provisioned one or more respective duplicate applications to execute on the physical recovery system using the first data; and 
sending respective signals to the  supported main site virtual machines that the provisioned one or more respective duplicate applications are executing on the physical recovery system.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: storing, in a first virtual storage device managed by a helper virtual machine, first data of one or more applications , the one or more applications executing in supported main site virtual machines on a main site physical system, the helper virtual machine executing on a helper physical system, the helper physical system physically separated from the main site physical system, the first data comprising respective virtual machine configuration files of the supported main site virtual machines and data the one or more applications reads from and writes to a virtual storage device managed by the supported main site virtual machines , []; spawning, responsive to determining that a duplicate of the one or more applications should be activated on a physical recovery system, a compute instance in a hypervisor executing on the physical recovery system, the compute instance comprising a recovery virtual machine, the recovery virtual machine configured using the respective virtual machine configuration files of the supported main site virtual machines; provisioning, in the compute instance, one or more respective duplicates of the one or more applications; reassociating the first data from the helper virtual machine to the provisioned one or more respective duplicate applications; activating the provisioned one or more respective duplicate applications, the activating causing the provisioned one or more respective duplicate applications to execute on the physical recovery system using the first data; and sending respective signals to the supported main site virtual machines that the provisioned one or more respective duplicate applications are executing on the physical recovery system";
Since, no prior art was found to teach: ” wherein the helper virtual machine is a single helper virtual machine that supports the one or more applications” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 10 and 20, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-9 and 11-19, the claims are allowed due to their dependency on allowable independent claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kumarasamy et al. (US 2017/0185488 A1) teaches recovering applications executing on recovery VMs but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114